The plaintiff in error, hereinafter called the defendant, was sentenced to serve a term of four years in the penitentiary for grand larceny, and appeals. The testimony on behalf of the state is as follows:
J. R. Dulaney was engaged in operating a truck line between Oklahoma City, Ardmore, and other points. Ted Taylor was driving for Dulaney. On or about the 28th *Page 96 
day of May, 1931, Taylor was making a trip, and a few miles south of the town of Noble, in Cleveland county, one wheel of a trailer broke, and the trailer was left by the side of the road.
The testimony further shows that later on the defendant had the trailer in the town of Norman and sold it to a man by the name of Tull. Both Dulaney and Taylor testify the trailer was taken without their knowledge or consent. Different witnesses testifying to the value of the trailer fix the value all the way from thirty-five to seventy-five dollars.
When the defendant was arrested, he asked the sheriff what he was arrested for, and was advised it was for taking the trailer, and the defendant stated that the old trailer was down on the highway:
"It had one wheel down, I did not think there was much to it, and I got a wheel and put on it and brought it here, and later sold it to Mr. Tull." The defendant did not testify.
The testimony is amply sufficient to sustain a conviction of grand larceny. Considering the value of the property stolen, it would seem that the punishment imposed upon the defendant is excessive and should be modified.
The sentence is modified from a term of four years in the penitentiary to a term of two years, and, as modified, is affirmed.
EDWARDS and CHAPPELL, JJ., concur. *Page 97